EXHIBIT FOR IMMEDIATE RELEASE Reminder:Conference Call Today at 2:30 ET, Dial In (866) 802-4355, ID# 1191648 CardioTech International Reports Fiscal Third Quarter Financial Results Active Repositioning of Business Continues, Management Team Strengthened WILMINGTON, Mass., February 12, 2008 CardioTech International, Inc. (AMEX: CTE), a developer and manufacturer of advanced medical devices and materials for the treatment of a broad range of disease states, today reported financial results for the fiscal third quarter and nine months ended December 31, 2007.The Company’s financial condition and results of operations, which are based on the Company’s continuing operations, exclude the financial condition and results of operations of Gish BioMedical, Inc., formerly a wholly-owned subsidiary of the Company, due to the sale of substantially all of the assets of Gish in July Fiscal 2008 Third Quarter and Recent Highlights: · Royalties and development fees rose to $459,000 during the quarter ended December 31, 2007, a 26% gain over the year-earlier period.Year-to-date royalties and development fees rose 49% to $1.4 million; · Cash position was $6.7 million as of December 31, 2007, an increase from $4.1 million as of March 31, 2007; · Repositioning continues as the Company evaluates strategic alternatives for its Catheter and Disposables Technology (“CDT”) subsidiary; and · In January 2008, the Company hired a Global Sales Director for its materials science business, a newly created position that is part of its repositioning effort. Financial Results For the fiscal third quarter ended December 31, 2007, revenues were $1.6 million as compared to $1.4 million in the year-earlier period.The net loss from continuing operations increased to $1.3 million, or $0.06 per diluted share, compared to a loss of $898,000, or $0.04per diluted share, in the year-earlier period. The increase in revenues during the three months ended December 31, 2007 was due in part to an increase in royalties and development fees, which rose to $459,000, a 26% increase from $365,000 in the year-earlier period.For the nine months ended December 31, 2007, royalties and development fees have increased 49% to $1.4 million.Royalties are earned when manufacturers sell medical devices which use CardioTech’s advanced polymers.The growth in royalties is a result of additional shipments of existing and new products which are subject to royalty agreements with CardioTech. Product sales increased 9% during the three months ended December 31, 2007, driven by increases in shipments of advanced polymers to a more diverse customer base.The Company restarted production of these polymers for shipment to customers during the fiscal third quarter and is currently reducing backlog.As previously disclosed, during the second fiscal quarter, the Company had experienced a decline in shipments due to delayed production of certain advanced polymers.Gross margin from product sales, exclusive of royalties and development fees, decreased during the period, primarily due to additional labor costs, startup production expenses and competitive pressures on private-label selling prices. Selling, general and administrative expenses increased by 18% to $1.4 million during the fiscal third quarter, reflecting an increase in staffing, related costs, stock-based non-cash compensation expense and other professional fees. For the fiscal nine months ended December 31, 2007, revenues were $4.7 million as compared to $4.2 million in the year-earlier period.The net loss from continuing operations increased to $2.9 million, or $0.14 per diluted share, compared to a loss of $2.6 million, or $0.13 per diluted share, in the year-earlier period.During the nine months ended December 31, 2007, the Company reported a net loss of $4.4 million, or $0.22 per diluted share, which includes a $1.2 million loss on the sale of Gish and a $0.3 million loss from discontinued operations. Commenting on CardioTech’s performance, President & CEO Michael Adams said:“The operating results during this past quarter reflect our continued investment and positioning for future growth.Deployment of working capital is focused on process and manufacturing improvements, expansion of our skilled personnel base, and the completion of the new Concept Center in Massachusetts, which we believe will be a magnet for new customers.We are proceeding with the European clinical trial of CardioPass™, our synthetic coronary artery bypass graft. CardioPass™ is a breakthrough device that reflects CardioTech’s unique strength in polymer science.” Repositioning Including Review of Strategic Alternatives for CDT CardioTech’s repositioning is ongoing, as the company continues to sharpen its focus on building the materials science business to provide specialized polymer products for medical device manufacturers.The repositioning included the earlier sale of Gish Biomedical and the Company is now evaluating strategic alternatives for its CDT business.Those alternatives include, but are not limited to, a sale of the business.“CardioTech’s materials science business is a low capital intensity business that has the potential to grow rapidly and generate a stable, license-based revenue stream with attractive profitability.We look forward to working with our medical device manufacturing customers to expand our business of creating polymer solutions for specific performance or engineering needs as we seek alternatives for CDT,” Mr.
